UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52501 Hyperion Energy, Inc. (Name of Small Business Issuer in its charter) Colorado (State or other jurisdiction of (I.R.S. employer incorporation or formation) identification number) 195 Route 9 South, Suite 109 Manalapan, New Jersey 07726 (Address of principal executive offices) Issuer’s telephone number: (732) 333-3622 Issuer’s facsimile number: (732) 625-7985 3755 Avocado Blvd., #229 La Mesa, CA 91941 (Former name, former address and former fiscal year, if changed since last report) Copies to: Hyperion Energy, Inc. 3755 Avocado Blvd., #229 La Mesa, CA 91941 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨] State the number of shares outstanding of each of the issuer's classes of common equity, as ofAugust 12, 2008: 1,390,000 shares of common stock. HYPERION ENERGY, INC. (A Development Stage Enterprise) INDEX TO INTERIM AND UNAUDITED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) Page Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Changes in Stockholder's Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 - 9 2 HYPERION ENERGY, INC. (A Development Stage Enterprise) BALANCE SHEETS June 30, 2008 December 31, 2007 (Unaudited) ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDER’S EQUITY Total liabilities $ - $ - Stockholder’s equity - - Preferred stock, $.001 par value, authorized 20,000,000 shares, none issued Common stock, $.001 par value, authorized 100,000,000 shares 1,390,000 issued and outstanding $ 1,390 $ 1,390 Additional paid in capital - - Deficit accumulated during the development stage (1,390 ) (1,390 ) Total stockholder’s equity - - Total liabilities and stockholder’s equity $ - $ - The accompanying notes are an integral part of these financial statements 3 HYPERION ENERGY, INC. (A Development Stage Enterprise) INTERIM AND UNAUDITED STATEMENTS OF OPERATIONS (Unaudited) December 29, 2005 (Inception) Three & Six Months Ended Through June 30, 2008 June 30, 2007 June 30, 2008 Revenue $ - $ - $ - General and administrative expenses - - 1,390 Net income (loss) $ $ $ (1,390 ) Basic and diluted net income per share $ 0.00 $ 0.00 Basic and diluted weighted average shares outstanding 1,390,000 1,390,000 The accompanying notes are an integral part of these financial statements 4 HYPERION ENERGY, INC. (A Development Stage Enterprise) INTERIM AND UNAUDITED STATEMENTS OF
